694 So.2d 835 (1997)
Michael R. MURPHY, Appellant,
v.
STATE of Florida, Appellee.
No. 96-00310.
District Court of Appeal of Florida, Second District.
May 23, 1997.
James P. Harris, Jr., of Law Office of Steve Pincket, Lakeland, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Angela D. McCravy, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Michael R. Murphy appeals his convictions and sentences for murder and grand theft. We affirm the convictions without discussion, but reverse and remand for resentencing.
Although the trial court orally stated its reason for exceeding the guidelines on the grand theft count, that reason was never reduced to writing and signed by the judge as required by Florida Rule of Criminal Procedure 3.702(d)(18). See Pope v. State, 561 So.2d 554 (Fla.1990); Wilcox v. State, 664 So.2d 55 (Fla. 5th DCA 1995). Therefore, we reverse the sentence and remand for resentencing within the guidelines.
We also strike the $300 attorney's fee without prejudice to the fees being assessed upon resentencing after the defendant is informed of his right to contest the amount. See Cherubin v. State, 682 So.2d 173 (Fla. 2d DCA 1996); Drinnon v. State, 598 So.2d 229 (Fla. 2d DCA 1992).
Affirmed in part, reversed in part, and remanded for resentencing.
DANAHY, A.C.J., and SCHOONOVER and FULMER, JJ., concur.